This is an appeal from a judgment sustaining a plea of privilege and ordering the cause transferred from the county court of Rockwall county to the county court of Dallas county.
The issue was properly joined upon the plea of privilege by the pleadings, and the evidence conclusively establishes the right thereby interposed, and without contradiction sustains the judgment of the court.
The appellee having discharged the duty imposed by law to support the controverted plea by evidence, the court in this case upon rendering judgment sustaining it and ordering the case transferred.
While appellant has attempted to invoke the judgment of the court in this case upon various matter presented in his brief, yet the only question under the record which we are properly called upon to determine is whether or not the judgment sustaining the plea of privilege is a correct one. Since, as above stated, it is sustained by all the evidence, it was a proper order. No other would have been correct, and it is accordingly affirmed.
Affirmed.